IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Carl Godfrey,
Plaintiff(s),

Case Number: 1:18cv663
VS.

Judge Susan J. Dlott
Hamilton County Juvenile Court, John M.
Williams, Administrator, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on July 18, 2019 a Report and Recommendation (Doc.
43). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 44)
and defendant Hamilton County Board of Commissioners and Judge Williams (Docs 45 and 46)
filed a response to the objections to the Report and Recommendation.

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendations should be adopted.

Accordingly, defendant Hamilton County Commissioners’ motion for judgment on the
pleadings (Doc. 10) is DENIED as moot and the Board of Commissioners’s motion for judgment

on the pleadings directed to the amended complaint (Doc. 26) is GRANTED.

Defendant Williams’ motion to dismiss the original complaint pursuant to Fed. R. Civ. P.
12(b)(6) (Doc. 14) is DENIED as moot. Defendant Williams’ motion to dismiss the amended
complaint (Doc. 28) is GRANTED.
Plaintiff's second motion to amend/correct the complaint (Doc.31) is DENIED.

IT IS SOORDERED.

Ausra, 9. Dit

Judge Susan NDlott
United States District Court
